FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.

Status of the Claims 
3.	This action is in response to papers filed 3 January 2022 in which claims 1, 10, and 22 were amended and no new claims were added.   
	The interview summary is acknowledged and the interview record is complete.
	All previous objections and rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.

4.	Claims 1-5, 7-8, 10, and 21-22 are under prosecution.
5.	This Office Action includes new rejections necessitated by the amendments.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-5, 7-8, 10, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the performance of an abstract idea can be performed as a mental step.
A two-step procedure is used to determine if the claimed subject matter is a judicial exception. First, it is determined whether the claimed subject matter is directed to a law of nature, a natural phenomenon, or an abstract idea. If the claimed subject matter recites an abstract idea it is determined whether the claimed subject matter is instead directed to an improvement to a technology. If the claimed subject matter recites a law of nature it is determined whether the claimed subject matter is instead directed to a patent-eligible application of the law of nature. A claim is not directed to a natural phenomenon that is a nature-based product if the product limitation is markedly different from what occurs in nature.
	The claims are drawn to a judicial exception of performing an abstract idea that can be performed as a mental step; i.e., evaluating a ridge line of a waveform (i.e., claim s1 and 10), generating a histogram from a signal (i.e., claim 1), determining which cells have larger amounts of DNA (i.e., claim 2), calculating a ratio (i.e., claim 3), comparing to a threshold vale (i.e., claim 8), analyzing a distribution, choosing areas of analysis within the data, calculating a ratio, and displaying the ratio (i.e.,  claim 10).  
In addition, claim 22 performs an abstract idea that can be performed as a mental step; i.e., generating a histogram from a signal, determining the number of cells having larger amounts of DNA, and obtaining an index.  
Thus, each of the limitations discussed above are similar to the abstract idea of comparing information of a sample or test subject to a control or target data at issue in Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ 2d 1241 (Fed, Cir. 2014)) and the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group. LLC. v. Alstom (830 F3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).
	In addition, it is noted that claims 2-3, 4, and 8 are further directed to additional limitations regarding the selection and/or analysis of the data.
In the second step it is determined whether the claimed subject matter includes significantly more than a judicial exception by comprising an additional element or a combination of additional elements that are not routine or conventional.
The additional elements of the claims recite well known and generic steps utilizing well known and generic devices. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitations regarding flowing nuclei-stained cells through a generic flow cell or generic cytometry device (i.e., claims 10 and 22); detection of a signal induced by a generic beam with a generic photodetector (i.e., claim 1) or generic detection of fluorescence (i.e., claims 10 and 22); use of a generic computer having a generic processor with memory (i.e., claims 1, 10, and 22), generically displaying data (i.e., claim 10) on a generic display (i.e., claim 4), performing the calculation using a pulse area (i.e., claim 5), using epithelial cells (i.e., claim 7), counting cells in a specific area of a histogram (i.e., claim 22).
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:

These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.  Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.

Evidence for the conventional nature of the limitations is provided by the previously cited art of Tsuji et al (U.S. Patent Application Publication No. US 2005/0202400 A1, published 15 September 2005) and Ortyn et al (U.S. Patent Application Publication No. US 2006/0204071 A1, published 14 September 2006), the relevant portions of which are reproduced below:
Regarding claims 1 and 22, Tsuji et al teach a cell analyzing method comprising measuring by a flow cytometric device (in the form of a flow cytometer), a parameter of the fluorescence signal, in the form of the intensity of fluorescence of cells (i.e., leukocytes) that are stained so that the DNA is stained (claim 1 of Tsuji et al).  Tsuji et al further teach counting the number of cells in an area where the parameter of fluorescence is larger than for normal cells; namely, preparation of a distribution of the cells based on the amount of DNA in the cells (Figure 1), and calculating a ratio of abnormal cells having a different amount of DNA that a normal cell (paragraph 0067), wherein the abnormal amount is greater than that of a normal cell (i.e., leukocyte; paragraph 0015).  Tsuji et al teach detection of the peak of the signals (paragraphs 0011 and 0065) utilizing a fluorescence detector (i.e., a photomultiplier; paragraph 0058) as found in claim 1, and that the calculated ratio is based on the number of cells with abnormal DNA (i.e., paragraph 0067) wherein the abnormal amount is greater than that of a normal cell (i.e., leukocyte; paragraph 0015).  
Ortyn et al teach a method comprising staining DNA (e.g., paragraphs 0111 and 0123), detection of a pulsed signal (i.e., from a pulsed laser; paragraph 0074), quantitation of data from both normal and healthy cells to facilitate the detection of abnormal cells (paragraph 0065), and the use of histograms and algorithms for analyzing DNA content in order to determine the presence of cancer cells (paragraph 0084).   The method is performed by a computer (i.e., computing system; paragraph 0041) further comprising a processor (paragraph 0130), having a non-transitory memory (i.e., stored machine instructions; paragraph 0130), as found in claims 1 and 22, and utilizing a fluorescence detector (paragraph 0055), as found in claim 1.	
Regarding claim 2, Tsuji et al teach the calculated ratio is based on the number of cells with abnormal DNA (i.e., paragraph 0067) wherein the abnormal amount is greater than that of a normal cell (i.e., leukocyte; paragraph 0015).  Thus, the cells detected have a larger fluorescence signal because the signal comes from the stained DNA, and there is more DNA in the abnormal cells. 
	Regarding claim 3, Tsuji et al teach the ratio is calculated based on a number of (abnormal) cells to a total number of cells (e.g., mature cells; paragraph 0067).
Regarding claim 5, Ortyn et al teach plotting calculated features (paragraph 0093), histograms (paragraph 0104 and Figure 8), as well as displaying results on a display (paragraph 0131).  Thus, it would have been obvious to display the histogram on the display.
	Regarding claim 7, the method of claim 1 is discussed above.  Ortyn et al teach the cells are epithelial cells (paragraph 0016).
Regarding claim 8, the method of claim 2 is discussed above.  Ortyn et al teach user-defined thresholds (Table 1).
Regarding claim 10, Tsuji et al teach a cell analyzing method comprising measuring by a flow cytometric device (in the form of a flow cytometer), an intensity of fluorescence of cells (i.e., leukocytes) that are stained so that the DNA is stained (claim 1 of Tsuji et al), preparation of a distribution of the cells based on the amount of DNA in the cells (Figure 1), and calculating a ratio of abnormal cells having a different amount of DNA that a normal cell (paragraph 0067), wherein the abnormal amount is greater than that of a normal cell (i.e., leukocyte; paragraph 0015).  	
Ortyn et al teach a method comprising staining DNA (e.g., paragraphs 0111 and 0123), detection of a signal (paragraph 0074), quantitation of data from both normal and healthy cells to facilitate the detection of abnormal cells (paragraph 0065), and the use of histograms and algorithms for analyzing DNA content in order to determine the presence of cancer cells (paragraph 0084).   The method is performed by a computer (i.e., computing system; paragraph 0041) further comprising a processor (paragraph 0130), and measures fluorescence intensity (paragraph 0054).
Ortyn et al also teach plotting calculated features (paragraph 0093), histograms (paragraph 0104 and Figure 8), as well as displaying results on a display (paragraph 0131).  The references citations noted above provide evidence that the additional elements do not comprise an inventive concept when considered individually, and that the ordered combination of additional elements would be conventional to use together. The additional elements alone or in combination do not comprise an inventive concept that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. The claimed subject matter does not comprise an improvement to technology when the claims as a whole are considered, or a patent-eligible application of a judicial exception.
The subject matter of claims 1-5, 7-8, 10, and 22 is a computer-mediated process directed to a judicial exception. There is no limitation in the claims that the claimed computer-mediated process utilizes anything other than a generic computer. Therefore, the subject matter of the claims is without limitations that indicate that the claims are different than the steps of the process claims in substance.
The subject matter of claims 1-5, 7-8, 10, and 22 is therefore a judicial exception and the claims are patent-ineligible.
8.	One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole are directed to an improvement to a technology instead of an abstract idea, or are directed to a patent-eligible application of a law of nature instead of the law of nature itself, or are directed to a product that is markedly different from that which occurs in nature instead of a natural phenomenon. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. Applicant should show why the claims require the improvement in all embodiments. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. See the May 2016 guidance at
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0
9.	It is noted for Applicant’s conventions that MPEP 2106.04(a)(2) A-C contains discussion on mathematical relationships in a claim. 
	MPEP 2106.05(a) I also notes that mere automation of manual processes are insufficient to confer patentability.  
See also MPEP 2106.05(g)(3) for a discussion on the insignificance of performing clinical tests to obtain input for mathematical analysis.
Claim Objections
10.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed 3 January 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Following a summary of the amendments and the Interview Summary, Applicant argues on pages 5-6 of the Remarks that the rejections fail to properly perform the two prong analysis.
	However, and noted in MPEP 2106 III, Step 2A asks if the claims are directed to an abstract idea?  As noted in the rejections above, the claims the judicial exception of performing an abstract idea that can be performed as a mental step; i.e., evaluating a ridge line of a waveform (i.e., claims 1 and 10), generating a histogram from a signal (i.e., claim 1), determining which cells have larger amounts of DNA (i.e., claim 2), calculating a ratio (i.e., claim 3), comparing to a threshold vale (i.e., claim 8), analyzing a distribution, choosing areas of analysis within the data, calculating a ratio, and displaying the ratio (i.e.,  claim 10).  
In addition, claim 22 performs an abstract idea that can be performed as a mental step; i.e., generating a histogram from a signal, determining the number of cells having larger amounts of DNA, and obtaining an index.  
Thus, each of the limitations discussed above are similar to the abstract idea of comparing information of a sample or test subject to a control or target data at issue in the relevant citations provided above.  Thus, Step 2A has clearly been met.
Step 2B then asks if the claims recite additional elements that amount to significantly more than the judicial exception (i.e., the abstract idea).  Again, as clearly noted in the rejection, the answer to this question is no.  
The additional elements of the claims recite well known and generic steps utilizing well known and generic devices. As noted in the rejections above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitations regarding flowing nuclei-stained cells through a generic flow cell or generic cytometry device (i.e., claims 10 and 22); detection of a signal induced by a generic beam with a generic fluorescence detector (i.e., claim 1) or generic detection of fluorescence (i.e., claims 10 and 22); use of a generic computer having a generic processor with memory (i.e., claims 1, 10, and 22), generically displaying data (i.e., claim 10) on a generic display (i.e., claim 4), performing the calculation using a pulse area (i.e., claim 5), using epithelial cells (i.e., claim 7), counting cells in a specific area of a histogram (i.e., claim 22).
The claimed subject matter therefore merely comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself, as is noted in detail above.
Thus, both Step 2A and Step 2B have been thoroughly addressed.
	B.	Applicant argues on pages 6-7 of the Remarks that, in assessing the claim as a whole, the methods are integrated into a practical application.  This argument was made in the previous remarks.
However, as noted in the previous Office Action and as noted above, the alleged practical application is itself an abstract idea; namely, assessing the data and determining a possibility of cancer (i.e., in claim 1).  An individual performing the method could assess this possibility based on personal interpretation of the collected data, which has merely been mathematically manipulated. 
Claim 10 is also drawn to an abstract idea; namely,  assessing data (fluorescence intensity) to identify DNA amounts, distinguishing aggregated cells based on the data, and calculating and displaying the data.  As with claim 1, an individual performing the method could display the ratio based on personal interpretation of the collected data, which has merely been mathematically manipulated.  The claimed subject matter therefore merely comprises an abstract idea that is computer mediated. 
It is reiterated that  performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself, as is noted in detail above.
In addition, claim 22 requires assessing data (fluorescence intensity) to identify DNA amounts, plotting a histogram, distinguishing aggregated cells based on the data, and calculating and a value for the number of cells having a larger amount of DNA. An individual performing the method could calculate the vale based on personal interpretation of the collected data, which has merely been mathematically manipulated.  The claimed subject matter therefore merely comprises an abstract idea that is computer mediated.
Thus, each of the alleged practical applications is merely an abstract idea, in the form of a mental step based in interpretation of the data.
C.	Applicant argues on pages 7-9 of the Remarks that the claims integrate the judicial exception into a practical application 
The examiner disagrees.  Claim 1 takes a conventional device (a cytometer with a detector and a beam), performs abstract mathematical operations on date, and produces an abstract result; i.e.,  determining a possibility of cancer.  The determination is also an abstract idea, as it is merely a mental step of evaluating the data and forming an opinion based on that evaluation.
Claim 10 uses a similar conventional device, performs abstract mathematical operations on date, and produces an abstract result; i.e.,  displays a calculated ratio.  The calculation of the ratio is also an abstract idea, and it can be performed mentally. The “displaying” of the ratio is merely the performing the abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself, as is noted in detail above.
Claim 22 also takes a conventional device (a cytometer with a detector and a beam), performs abstract mathematical operations on date, and produces an abstract result; i.e.,  obtains a value.  The determination is also an abstract idea, as it is merely a mental step of evaluating the data and forming an opinion based on that evaluation.
Thus, none of the claims include a practical application (e.g., treating a patient based on the abstract idea). 
Further, the claims do not result in any improvement to technology, as the methods as claimed do not result in a more efficient machine.  At best, the claims merely constitute an improvement the claimed abstract ideas (e.g., by allegedly improving how the data is interpreted and/or manipulated) rather than either of the claimed cytometric device or processor.   Regarding improved abstract ideas, the court stated in SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) that 
[t]here is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.
	D.	Applicant argues on pages 9-10 of the Remarks that the claims that a particular machine is integral to the claim.
This argument is unpersuasive.  Each of the claims is drawn to a generic “cytometric device” and “a processor configured to execute instructions stored in memory.”   Claim 1 requires and additional generic “fluorescence detector” as part of the cytometric device.  All of these elements are well known and conventional as discussed above.
E.	Applicant argues that conventionality is expressly excluded from analysis in Step 2B, prong 2.
However, the MPEP citations provided by Applicant state that step 2A does note conventionality.
As noted above, each of the limitations discussed above are similar to the abstract idea of comparing information of a sample or test subject to a control or target data at issue in the relevant citations provided above.  Thus, Step 2A has clearly been met.
Step 2B is then addressed by asking if the claims recite additional elements that amount to significantly more than the judicial exception (i.e., the abstract idea).  Again, as clearly noted in the rejection and reiterated above, the answer to this question is no. because the additional elements of the claims recite well known and generic steps utilizing well known and generic devices. As noted in the rejections above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitations regarding flowing nuclei-stained cells through a generic flow cell or generic cytometry device (i.e., claims 10 and 22); detection of a signal induced by a generic beam with a generic fluorescence detector (i.e., claim 1) or generic detection of fluorescence (i.e., claims 10 and 22); use of a generic computer having a generic processor with memory (i.e., claims 1, 10, and 22), generically displaying data (i.e., claim 10) on a generic display (i.e., claim 4), performing the calculation using a pulse area (i.e., claim 5), using epithelial cells (i.e., claim 7), counting cells in a specific area of a histogram (i.e., claim 22).
F.	Applicant argues on page 11 of the Remarks that lack of 102 or 103 rejections strongly suggests that the claims are patent eligible.
However, it is hardly surprising that claims drawn to ineligible subject matter lack prior art rejections. A time machine, methods or devices for faster than light travel, etc.,   would have no credible prior art rejections precisely because they are patent ineligible.
In addition, it is clear that 35 U.S.C. 101 is a test for patentability  that is independent and distinct from novelty and obviousness.  As noted above, analysis of the instant claims according to the subject matter eligibility test outlined in  MPEP 2106 III clearly indicate that the claims are not patent eligible, regardless of their status under and of 35 U.S.C. 102, 103, or 112. 
	G.	Applicant’s remaining arguments have been considered but are moot in view of the withdrawn rejections necessitated by the amendments.

Conclusion
16.	No claim is allowed.
17.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634


/Robert T. Crow/Primary Examiner, Art Unit 1634